Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Matthew Luna, Appellant                  Appeal from the 7th District Court of Smith
                                                     County, Texas (Tr. Ct. No. 007-1157-18).
No. 06-19-00063-CR        v.                         Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Christopher Matthew Luna, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 20, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk